Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 9/14/2021.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a plurality of switches including at least five switches, configured to control a voltage applied to the inductor; a flying capacitor connected to an input node through at least two of the at least five switches, the input node receiving the input voltage; and a controller configured to set one of a buck mode, a buck-boost mode and a boost mode based on the input voltage and a reference voltage, wherein the buck mode, the buck-boost mode and the boost mode correspond to different ranges of the output voltage, respectively, wherein the controller is configured to, based on the set mode, control the at least five switches to generate a boosted voltage by charge pumping the flying capacitor from the input voltage to increase the output voltage in the buck-boost mode and the boost mode, and allow the flying capacitor to suppress noise in the input voltage in the buck mode.” in combination with the additionally claimed features, as are claimed by the Applicant.
...controlling at least five switches based on the set mode to provide a voltage to an inductor; and generating the output voltage based on a current passing through the inductor, wherein the buck mode, the buck-boost mode and the boost mode correspond to different ranges of the output voltage, respectively, wherein the controlling at least five switches comprises: generating a boosted voltage by charge pumping a flying capacitor from the input voltage to increase the output voltage when the buck-boost mode or the boost mode is set, and allowing the flying capacitor to suppress nose in the input voltage when the buck mode is set, wherein the flying capacitor is connected to an input node through at least two of the at least five switches, wherein the input node is configured to receive the input voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the controller configured to generate a feedback voltage by dividing the output voltage, terminate the first phase and initiate the second phase when the feedback voltage is less than a difference between a reference voltage and a first margin voltage, and terminate the third phase and initiate the first phase when the feedback voltage is less than a difference between the reference voltage and a second margin voltage, wherein the second margin voltage is less than the first margin voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 20, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the plurality of switches are, based on the control of the controller, configured to charge the flying capacitor to the input voltage and provide a ground voltage to the inductor in a first phase, provide a voltage boosted by the voltage charged in the flying capacitor from the input voltage in a second phase, and charge the flying capacitor to the input voltage and provide the input voltage to the inductor in a third phase, and wherein the controller configured to terminate the third phase and initiate the first phase when a pre-set time is reached after initiating the third phase.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838